Plaintiff in error was convicted of manslaughter in the Circuit Court of Walton County and was sentenced to a term of twenty years in the State penitentiary. He comes here by writ of error seeking a reversal of the judgment below alleging: (a) the insufficiency of the evidence; (b) the illegality in which a confession was obtained from the plaintiff in error which was used in evidence, and (c) denial of charge number four requested by defendant.
The record has been examined and the evidence found ample to support the judgment. It is not made to appear that the confession obtained from the plaintiff in error was not secured in compliance with the rule announced in Nickels v. State,90 Fla. 659, 106 So. R. 483. No error was committed in the refusal of the trial court to give charge number four requested by defendant.
The judgment below is therefore affirmed.
Affirmed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment.